We think the trial court erred when he refused appellant's request that he instruct the jury to find in his favor. The federal government did not take over the control of railroads until December 26, 1917. 1919 Supp. U.S. Comp. St. p. 494. Appellee's cause of action arose before that time, and his suit should have been against the railroad company. For reasons stated in *Page 1115 
Bolton v. Hines, 143 Ark. 601, 221 S.W. 459, it was not maintainable against the Director General.
The judgment will be reversed and judgment will be here rendered that appellee take nothing by his suit against appellant.